397 F.2d 643
Clifford E. GREEN, Appellant,v.UNITED STATES of America, Appellee.
No. 21519.
United States Court of Appeals District of Columbia Circuit.
Argued April 9, 1968.
Decided April 30, 1968.

Mr. John F. Doyle, Washington, D. C. (appointed by this court), for appellant.
Mr. Carl S. Rauh, Asst. U. S. Atty., with whom Messrs. David G. Bress, U. S. Atty., and Frank Q. Nebeker and Harold H. Titus, Jr., Asst. U. S. Attys., were on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and WRIGHT and ROBINSON, Circuit Judges.
PER CURIAM:


1
Green was convicted of robbery, 22 D.C.CODE § 2901 (1967), and assault with intent to commit robbery, 22 D.C. CODE § 501 (1967). The principal questions raised on this appeal relate to alleged trial court error in permitting the prosecutor to impeach the defendant with cross-examination respecting a prior conviction of assault and in permitting the prosecutor to impeach a defense witness with cross-examination respecting her chastity. While these issues would require serious consideration1 if properly raised in the trial court, in the circumstances of this case we will not notice them for the first time on appeal.


2
Affirmed.



Notes:


1
 See Brown v. United States, 125 U.S. App.D.C. 220, 223, 370 F.2d 242, 245 (1966); Sacks v. United States, 41 App. D.C. 34, 36 (1913).